                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     5:19-CR-0479-D




UNITED STATES OF AMERICA,

                                                                   MOTION TO SEAL
                       v.                                         PROPOSED SEALED
                                                                     DOCUMENT

EMILIO MORAN


        Defendant Moran, through undersigned counsel, respectfully moves the Court, pursuant EDNC

Local Rule 55.2, to seal the proposed sealed document filed at Docket Entry 64, in the above-

captioned case due to the content therein. This document is relevant to sentencing.

        Respectfully submitted this 21st day of June 2021.



                                                 THE SALMON LAW FIRM, LLP


                                                 _________________________________
                                                 Elisa Cyre Salmon
                                                 N.C. State Bar No. 35242
                                                 Post Office Box 185
                                                 Lillington, North Carolina 27546
                                                 T: (910) 984-1012
                                                 F: (910) 893-4608
                                                 Email: esalmon@salmonfirm.com
                                                 CJA Counsel for Defendant




            Case 5:19-cr-00479-D Document 65 Filed 06/21/21 Page 1 of 2
                                        CERTIFICATE OF SERVICE


       I hereby certify that on this date, undersigned counsel filed the attached motion with the Court’s

CM/ECF system, which sent electronic notice to the following counsel of record:

       Mr. John Parris, Assistant United States Attorney
       Eastern District of North Carolina


       Respectfully submitted this 21st day of June 2021.


                                                  THE SALMON LAW FIRM, LLP




                                                   Elisa Cyre Salmon




                                                    2




            Case 5:19-cr-00479-D Document 65 Filed 06/21/21 Page 2 of 2
